DISTRICT COURT OF APPEAL OF FLORIDA
                      SECOND DISTRICT


                 ENGLE PROPERTY TRUST, LLC,

                             Appellant,

                                 v.

OLD REPUBLIC SURETY COMPANY; INTEGRAL SERVICES, INC.;
JOHN A. MELTON; and S&S ENTERPRISES OF THE SOUTHEAST,
                         INC.,

                             Appellees.


                          No. 2D21-1132



                        September 23, 2022

Appeal from the Circuit Court for Collier County; Lauren L. Brodie,
Judge.

Christopher D. Donovan of Roetzel & Andress, LPA, Naples, for
Appellant.

Duane A. Daiker of Shumaker, Loop & Kendrick, LLP, Tampa, for
Appellee, Old Republic Surety Company.

No appearance for remaining Appellees.


PER CURIAM.

     Affirmed.
NORTHCUTT, BLACK, and LUCAS, JJ., Concur.


Opinion subject to revision prior to official publication.




                                   2